EXHIBIT 10.1

 



THIRD AMENDMENT TO OFFICE BUILDING LEASE

 

THIS THIRD AMENDMENT TO OFFICE BUILDING LEASE (this “Amendment”) is made and
entered into this 6th day of August, 2012, by and between VERIZON BUSINESS
NETWORK SERVICES, a Delaware corporation (hereinafter referred to as “Landlord”)
and AMERICAN TELECONFERENCING SERVICES, LTD., DBA PREMIERE GLOBAL SERVICES
(hereinafter referred to as “Tenant”).

 

 

WITNESSETH:

 

WHEREAS, Landlord and Tenant entered into that certain Office Building Lease,
dated as of November 12, 2009 (the "Original Lease"), as amended by that certain
First Amendment to Office Building Lease dated January 14, 2010 and that certain
Second Amendment to Office Building Lease dated November 30, 2010 (the "Second
Amendment") (collectively, the “Lease”);

 

WHEREAS, pursuant to the Lease, Tenant leases from Landlord 87,731 square feet
of space (the "Premises") in Building F (the "Building") of the property located
at 2424 Garden of the Gods Road, Colorado Springs, Colorado (the "Project"); and

 

WHEREAS, Landlord and Tenant desire to make those certain modifications to the
Lease as set forth herein;

 

NOW, THEREFORE, for and in consideration of TEN DOLLARS ($10.00) and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto for themselves and their successors and assigns
do hereby agree as follows:

 

1. HVAC. Landlord and Tenant acknowledge and agree that Landlord has approved
Tenant's proposed addition of supplemental HVAC units on the roof of the
Building (the "Supplemental HVAC") in the location shown on Exhibit "H" attached
hereto and made a part hereof, to support the Premises in accordance with
Paragraph 13.3 of the Original Lease, subject to Tenant obtaining all required
governmental approvals and to compliance of the work with all existing roof
warranties. The size, weight and design of the Supplemental HVAC approved by
Landlord is described in Exhibit "H." Until Tenant installs the Supplemental
HVAC, Tenant shall have the right to use the existing HVAC servicing the
Premises (the "Existing HVAC") during the After Hours as provided in the Lease,
subject to Tenant's payment of the Standard Charges. Upon the completion of
Tenant's installation of the Supplemental HVAC, Tenant shall use the
Supplemental HVAC instead of the Existing HVAC during the After Hours in
accordance with Paragraph 13.3 of the Original Lease. However, Tenant shall have
the right, from time to time, to use the Existing HVAC during the After Hours
pursuant to the terms of the Original Lease in order to provide periodic back-up
to the Supplemental HVAC.

 

2. Use of Internal Corridor. Subject to Paragraph 11.8 of the Lease and as
otherwise provided in the Lease, Tenant shall have the right to use the internal
corridor that is part of the Common Areas of the Project for access from the
Building through Building D of the Project to the cafeteria located in Building
D (the "Cafeteria") for so long as Landlord owns the Project. In the event (a)
Landlord sells or transfers its interest in the Building or Building D to a
non-affiliate party, (b) the Building and Building D are owned by parties that
are not affiliated with one another, and (c) the successor owner determines to
discontinue the use of the internal corridor from the Building through Building
D to the Cafeteria for all tenants outside of Building D, the successor owner
shall have the right to modify the configuration of the Common Areas or the use
of the Common Areas in a way that would prevent Tenant from using such internal
corridor for access from the Building through Building D to the Cafeteria.

1

 

 

3. Common Area Work. Landlord shall, within one hundred and twenty (120) days of
the execution of this Amendment, designate and install new automatic door
hardware and card access for handicap access to the Building D/F lobby.
Additionally, Landlord agrees to repair or replace, as and if needed, any
non-functioning parking lot bulbs on a monthly basis. The cost of all of the
work and repairs set forth in this Section 3 shall, subject to the terms of the
Lease, be included in Operating Expenses and, subject to the terms of the Lease,
Tenant will pay Tenant’s Share of such costs as a part of Operating Expenses.

 

4. Window Cleaning. Landlord shall schedule window cleaning service during April
and September of each year during the Term. The cost of such window cleaning
service shall be included in Operating Expenses.

 

5. Pest Control. Landlord and Tenant acknowledge and agree that Landlord
currently provides pest control service for all Common Areas. Within three (3)
business days after receipt of Tenant's request (which request may be by email
to Landlord’s designated property manager, by work order entry into the
Building’s work order system to which Tenant has access or by written notice
pursuant to the terms of the Lease), Landlord shall provide any needed pest
control service within the Premises as determined by Landlord in its sole
discretion. The cost of such pest control service shall be included in Operating
Expenses.

 

6. Snow Removal. Landlord shall commence salting sidewalks and walkways of the
Common Areas no later than when snow or ice reaches the one inch (1”) level,
shall commence snow removal from the parking lots and walkways of the Common
Areas any time during the Term no later than when the snowfall initially reaches
the three inch (3'') level, and subsequently thereafter no later than when the
snowfall again reaches the three inch (3'') level. Subject to the terms of the
Lease, the cost of such salting and snow removal service shall be included in
Operating Expenses and, subject to the terms of the Lease, Tenant will pay
Tenant’s Share of such costs as a part of Operating Expenses. This paragraph
shall not be construed as imposing any obligation on Tenant for controlling,
maintaining or supervising the Common Areas. Nothing in this Section 6 shall
modify the terms of the Lease that provide that Landlord is in control of the
maintenance and supervision of the Common Areas.

 

7. Notice for Building Manager and Tenant. The mailing address for the Building
manager in Paragraph 8 of the Second Amendment is hereby deleted and replaced
with the following:

 

Nancy Zimmerman-Boord

Manager-Real Estate Ops

1313 N. Atlantic St, Ste 4600

Spokane, WA 99201

Telephone: 503-969-4168

 

Tenant’s Mailing Address in Section 2(f) of the Original Lease is hereby deleted
and replaced with the following:

 

American Teleconferencing Services, Ltd.

d/b/a Premiere Global Services

3280 Peachtree Road, NW, Suite 1000

Atlanta, GA 30305

Attn: Director of Corporate Real Estate

 



2

 

8. Security.

 

(a) Effective April 1, 2012, physical security will be present at both the
Building D and D/F lobbies, twenty four hours a day, seven days a week. Tenant
shall be responsible for its pro-rata share of the reasonable, actual costs of
such security (less Landlord’s share of such security costs as provided below).
Landlord, at Landlord’s sole cost, shall be responsible for the cost of one
security guard in the Building D lobby and one security guard in the Building
D/F lobby during the core business park hours (i.e. 45 hours a week per lobby)
for a total of ninety (90) hours per week. Tenant’s pro-rata share of such
security costs shall be determined by multiplying the reasonable, actual costs
of such security by a fraction the numerator of which is the Rentable Area of
the Premises in Building D and F and the denominator of which is the Rentable
Area of all space leased to tenants or used by Landlord within Buildings D and
F. Currently, such fraction is 63.6% (i.e., 87,731/137,921).

 

(b) Additionally, effective April 1, 2012, physical security shall patrol the
exterior northeastern parking lots between the hours of 5:00 pm – 5:00 am
Mountain Standard Time, Sunday – Saturday. Tenant shall be responsible for its
pro-rata share of the reasonable, actual costs of the security described in this
subsection (b). Notwithstanding the foregoing, Landlord reserves the right to
adjust patrol hours as necessary. Tenant’s pro-rata share of such security costs
shall be determined by multiplying the reasonable, actual costs of such security
by a fraction the numerator of which is the Rentable Area of the Premises in
Building D and F and the denominator of which is the Rentable Area of all space
leased to tenants within Buildings D and F. Currently, such fraction is 63.6%
(i.e., 87,731/137,921).

 

(c) Landlord shall promptly bill Tenant following Landlord’s receipt of any
invoice from the company providing the security services. Tenant shall pay its
share of the cost, as provided above, within thirty (30) days of its receipt of
the invoice from Landlord.

 

9. Rules and Regulations. Revised Exhibit “D” attached hereto shall replace
Exhibit “D” attached to the Lease, and all references to Exhibit “D” shall be
deemed references to the Revised Exhibit “D.”

 

10. Miscellaneous. Landlord and Tenant hereby ratify and affirm the Lease,
except as amended hereby. The Lease, as amended hereby, constitutes the entire
agreement of Landlord and Tenant with respect to the subject matter herein.
Unless otherwise defined herein, capitalized terms as used herein shall have the
same meanings as given thereto in the Lease. This Amendment may be executed in
several counterparts, each of which when so executed and delivered shall be an
original, but such counterparts shall together constitute one and the same
Amendment. This Amendment may be executed by each party upon a separate copy,
and one or more execution pages may be detached from one copy of this Amendment
and attached to another copy in order to form one or more counterparts.
Signature pages exchanged by facsimile shall be fully binding.

 

 

 

[Signature Page Follows]

3

 

IN WITNESS WHEREOF, Landlord and Tenant have caused this Amendment to be
executed as of the date and year first above written.

 

 

 

 

 

 

 

LANDLORD:

 

VERIZON BUSINESS NETWORK SERVICES, a Delaware corporation

 

By: /s/ Windolph A. Wallace

Title: Real Estate Manager

 

 

 

 

 

TENANT:

 

AMERICAN TELECONFERENCING SERVICES, LTD., dba Premiere Global Services

 

 

By: /s/ Douglas Noe

Title: SVP, Corporate Controller & Treasurer

 

 

 

 

 

4